Citation Nr: 0614923	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1973.  He also had periods of Active Duty for Training 
(ACDUTRA), first as a member of the United States Naval 
Reserve and then as a member of the Vermont Air National 
Guard.  

This case initially came before to the Board of Veterans' 
Appeals (Board) on appeal of a rating decision rendered by 
the White River Junction, Vermont, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 2003, the 
Board remanded the case to the RO for further development.  

The case was returned to the Board and the Board subsequently 
issued an August 2004 decision denying service connection for 
a cervical spine disability.   The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2005, the Court issued a 
decision vacating the prior Board decision and remanding the 
case to the Board for further consideration.    


FINDINGS OF FACT

1.  The appellant has currently disabling cervical spine 
disorders, diagnosed as a congenital defect of the C5-C6 
vertebrae, degenerative disc disease of the C3-C4 vertebrae, 
and fracture of C6-7.

2.  The appellant was not diagnosed with, or treated for, a 
chronic cervical spine disorder while in service or during 
any period immediately after service.

3.  The appellant received no medical treatment for his 
cervical spine until many years after his discharge from 
military service.  The first such treatment was following an 
injury in early 1983.

4.  The appellant received treatment for thoracic back strain 
during active duty for training (ACDUTRA) in May 1996; such 
was acute and transitory, resolving without residual 
disability.

5.  There is no evidence that the appellant's May 1996 
resulted in a chronic increase in severity of his preexisting 
cervical spine disorder, diagnosed as congenital defect of 
C5-6 vertebrae, or otherwise contributed to the appellant's 
current cervical spine disability.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by military service, nor may arthritis be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the appellant's claim was initially 
adjudicated long before the enactment of the VCAA.  Notice 
required by the VCAA and the implementing regulation was 
provided in letters dated in June 2001, August 2002, and June 
2003.   Although the originating agency has not specifically 
requested the appellant to submit all pertinent evidence in 
his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the appellant was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  After notice was provided, the 
appellant was provided ample time to submit or identify 
pertinent evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the appellant's 
claimed cervical spine disorder.  Consequently, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

In this case, the RO obtained the appellant's service medical 
records from the United States Navy, United States Naval 
Reserve, and Vermont Air National Guard.  The RO obtained 
treatment records from the VA Medical Center and several 
private physicians.  The appellant was afforded a VA medical 
examination in July 2003 addressing the etiology of his 
cervical spine disability, and the RO also obtained an 
updated opinion from the same medical examiner in regard to 
evidence received after the July 2003 examination had been 
conducted.  The appellant presented evidence and arguments in 
support of his claim at a Travel Board hearing in August 
2001.  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

It has been asserted that VA has not fulfilled its duty to 
assist because the VA medical examination of July 2003 was 
conclusory and therefore not probative.  As discussed in the 
Analysis section below, the Board has carefully considered 
these assertions but considers the evidence of record 
sufficient to render a decision.  

Neither the appellant nor his attorney has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the appellant's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim.


Factual Background

The appellant's service medical records from his Navy service 
(1969 through 1973) are on file.  The appellant's induction 
physical examination in April 1969 is silent in regard to any 
back or neck condition.  The appellant was found physically 
qualified for submarine service in August 1969.  The 
appellant complained of back pain (upper left back) in July 
1971, which was treated with heat and temporary light duty.  
The muscles below the left scapula were tender.  The 
impression was "strain."  The appellant was involved in an 
automobile accident in September 1971 in which he lost 
consciousness for 1-2 hours and suffered a "chip" fracture 
to the right ankle and contusions and abrasions to the left 
knee, left arm, and left side of head; the treatment notes 
state that the appellant "doesn't remember accident - 
allegedly had been drinking and fell asleep."  There was no 
mention of a neck injury.  The appellant's separation 
physical in May 1973 notes, over his signature, that he had 
injured his right ankle in an auto accident while driving 
intoxicated; orthopedic evaluation was negative and there is 
no mention of a back or neck disability at time of the 
appellant's discharge from active duty.  Examination of the 
spine was normal.

The appellant's Naval Reserve medical records are on file.  
The appellant's enlistment physical in December 1978 is 
silent in regard to any prior skeletal injury other than a 
broken leg.  There were no complaints specific to the neck.  
Report of Medical Examination in March 1980 is silent in 
regard to spinal injury and asserts that the appellant was 
physically qualified for service at sea or abroad.  A Report 
of Medical History executed by the appellant in March 1980, 
prior to ACDUTRA, denies any history of recurrent back pain; 
he offered no complaints with respect to joint symptoms other 
than that related to bursitis of the right shoulder and old 
leg fracture.  There were no specific references to the neck.

The appellant's service medical record from his Vermont Air 
National Guard service is on file, and contains both military 
(National Guard) treatment notes and treatment notes from 
private medical providers, the latter compiled primarily 
during periods when the appellant was not serving on active 
duty for training or inactive duty training.  The appellant's 
National Guard enlistment physical examination in January 
1981 notes no spinal injury or abnormality, and the 
supporting Report of Medical History signed by the appellant 
disavows previous recurrent back pain.  Routine physical 
examinations in October 1981 and September 1982 made no 
references to neck injury, complaints or manifestations.

Records from Northwestern Medical Center dated February 1983 
note that the appellant complained of neck pain following an 
auto accident in mid-January 1983; the treatment record found 
no acute injury but found a developmental anomaly at C5-6 
with partial congenital fusion of 5 and 6 and resulting 
incomplete disc space.

National Guard physical examinations in January 1985, 
December 1988, January 1993, and May 1993 are silent in 
regard to any back or neck condition.  A National Guard 
treatment note of December 1985 notes the appellant 
complained of neck pain, which he had noticed during the 
preceding year that worsened during the course of the day; 
the impression was traumatic degenerative changes at C4-5-6, 
based on X-ray findings.

A National Guard note of May 5, 1996 states the appellant had 
injured his back while moving tables during ACDUTRA.  It was 
noted that the injury had occurred the day before (May 4) and 
the appellant had had pain and restricted mobility since.

The appellant was seen in the emergency room (ER) of the 
Northwestern Medical Center on June 14, 1996, complaining of 
pain in the thoracic spine, since early May, when he turned 
quickly while lifting a heavy object.  The date of the injury 
was stated to be May 4, 1996.  It was further indicated that 
the appellant had "mostly recovered" since then, but 
developed increased pain after carrying his father's casket 3 
days earlier.  On physical examination, the appellant was 
reported to hold his head stiffly, without neck tenderness.  
There was tenderness over the lateral T-5 area and full range 
of shoulder motion.  Strength, sensation and deep tendon 
reflexes were all normal.  The assessment was thoracic 
strain.

A National Guard note of June 27, 1996 states a bill had been 
received for (ER) services rendered on June 14.  The notation 
reflects information on the ER record that the May 1996 
ACDUTRA injury had almost resolved, but the appellant re-
injured his back while carrying a casket; the diagnosis was 
thoracic strain.  The appellant was advised to seek follow-up 
if symptoms were not resolved in 5 days. A line of duty 
determination, dated June 27, 1996 reflects the history of 
treatment following the May 4 incident, summarized above, and 
also noted that the medical record indicated a report of non-
specific neck pain resulting from a civilian auto accident in 
1983.  Back strain was held to be in line of duty.  Such was 
approved on July 19, 1996 as to the May 4 injury only.

A National Guard note of July 1996 states the appellant was 
experiencing improved but persistent neck pain and in the 
interscapular area; the appellant stated that "all" 
symptoms started with the first event with the ACDUTRA 
incident.  The appellant was given a light-duty profile in 
July 1996 for probable C6-7 herniation with radiculopathy.  A 
National Guard note of September 7, 1996 states pain and 
radiculopathy had gone away, with some residual numbness in 
the fingers.  There was no point tenderness in the cervical 
area and full range of neck motion.

A report from Vermont Radiologists dated September 1996 found 
a congenital deformity of the C5 and C6 vertebral bodies, and 
a kyphotic deformity at C2-3 with very prominent hypertrophic 
changes and disc space narrowing at the C3-4 disc level; the 
conclusion was marked congenital and degenerative changes of 
the mid-cervical spine.  Notes from Champlain Sports Medicine 
dated September 1996 and October 1996 assess cervical 
degenerative disc disease with bilateral C6 radiculopathy.  
The appellant had reported that he had injured his upper 
thoracic spine while lifting tables at Air National Guard 
training in spring 1996, developing neck pain with 
radiculopathy.

National Guard records dated in November 1996 and January 
1997 reflect that there had been no particular change in the 
appellant's symptoms.  The examiner noted that he had 
reviewed all notes, X-ray reports, personal physicians' 
notes, etc, and that his opinion remained that "this was an 
aggravation of a pre-existing condition."  He suggested 
further studies to better evaluate cervical spine 
abnormalities.  It was stated that a formal line of duty 
determination was underway.

A subsequent National Guard LOD investigation in February 
1997, following a "completed investigation" changed the 
status of the injury to be "not in line of duty" but 
existing prior to service.  It was noted that civilian 
treatment records showed congenital abnormalities and 
cervical disc disease.

Medical records from VA Appletree Bay Clinic show that the 
appellant was treated in November 1996, June 1997, October 
1998, April 2000, and January 2001 for pain in the cervical 
spine; the notes do not cite a specific trauma or other 
indication of causation.  Treatment notes dated in 1998 do 
reflect that the appellant informed the examiner that his 
chronic cervical spine injury began in the Air National 
Guard.

The appellant submitted a claim for service connection for 
cervical spine injury (C-4/5/6) in April 1998, basing service 
connection on the ACDUTRA injury in March or April 1996.  The 
appellant submitted a VA Report of Accidental Injury in 
support of his claim in May 1998; the report states, over his 
signature, that he was injured in April of May 1996 when he 
bent over to pick up a heavy object during ACDUTRA with the 
Vermont Air National Guard and that he reported it the next 
day on duty.

The RO issued a rating decision in May 2000 denying service 
connection for degenerative disease of the cervical spine, 
with radiculopathy.  The rating decision, relying in part on 
documents received from the Vermont Air National Guard, 
reflects that the appellant had injured his right cervical 
area in a nonservice-connected automobile accident in 
February 1983, and that the May 1996 ACDUTRA incident was a 
temporary aggravation of the February 1983 injury.

The appellant submitted a VA Form 9 appealing the denial in 
August 2000.  In his appeal, the appellant asserted that his 
preexisting cervical spine injuries were actually incurred on 
submarine service in the Navy during the period November 1969 
through May 1973, and thereafter aggravated by the ACDUTRA 
incident, and "reaggravated" at his father's funeral in 
June 1996.

The appellant testified in a Travel Board hearing in August 
2001.  The appellant testified that during his tour aboard 
nuclear submarines it was considered "macho" to move 
quickly through the hatches, which caused him to continually 
bump his head and neck against the bulkhead and hatch (T2-3).  
At the time of his Navy service he frequently had bruises on 
the head and stiffness and swelling of the neck, but these 
symptoms were transitory (T3).  Years thereafter, when in the 
Vermont Air National Guard, he felt a "snap" in his 
shoulder area while moving tables, and by the next morning he 
was in pain and unable to move normally (T3).  The appellant 
wanted to reenlist in the Air National Guard but was denied 
reenlistment (T3-4).   The appellant was not informed in 
writing of the reason that he was being denied reenlistment, 
but rather via phone message from his commander, which the 
appellant still has on tape (T4, T16).  [The Board notes at 
this point that a tape cassette has been associated with the 
file, but the cassette is blank.]

The appellant stated that he was convinced that his neck 
injury began during his submarine duty (T4, T5).  During 
service, he took aspirin and hot showers to alleviate his 
symptoms (T5).  Following discharge from service his neck 
became increasingly stiff, and he began going to the VA 
outpatient clinic for treatment (T5).  The VA believed at the 
time that the appellant's neck pain was due to bursitis of 
the shoulders (T6).  The appellant does not remember having 
an X-ray or MRI or CT scan of his neck until the 1996 
incident with the National Guard (T6).  The appellant has not 
been told that he has arthritis (T7).  He believed that the 
numbness of his hands is due to the disc problems in his neck 
(T8).

The appellant testified that the thoracic spine injury 
occurred in May 1996 while he was picking up a table (T8).  
The appellant had never previously had a problem in that area 
of his back (T9).

The appellant testified that he was last seen for his neck or 
back condition approximately two months earlier, at the Apple 
Tree Bay VA clinic (T10).  When asked about any other private 
treatment, he denied having any other than that mentioned 
(T12).  At the time of the hearing, the appellant made no 
mention of the neck fracture he sustained in October 2000, 
referenced below.

In a letter dated in February 2003, the appellant wrote that 
he felt reasonably sure that all medical records dating back 
to May 1969 had been submitted, to include those concerning 
his motor vehicle accident in January 1983 for which no legal 
action was taken and no workers' compensation claim was 
filed.

Subsequent to the Travel Board hearing, the Board's authority 
to undertake development was invalidated by the decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (F.3d 2003).  The Board consequently remanded 
the case back to the RO in June 2003.  The RO was instructed 
to issue the appellant a new duty-to-assist letter and to 
provide the appellant a new VA medical examination. The RO 
sent the required duty-to-assist letter in June 2003 and 
afforded the appellant a new VA medical examination in July 
2003.

The VA medical examiner in July 2003 reviewed the appellant's 
C-file before and after the medical examination.  The 
examiner was specifically requested to give an opinion 
whether it is at least as likely as not that the appellant's 
current cervical spine disability was the result of an injury 
or disease incurred in or aggravated by the appellant's 
military service, or whether the appellant suffers from a 
congenital abnormality.  The examiner recorded the 
appellant's current symptoms.  Diagnosis was congenital 
cervical defect of C4-C6 and degenerative disc disease at C3-
C4.  

The examiner noted that the existence of the congenital 
abnormality was noted on almost all previous films.  Review 
of the record disclosed the appellant's account of hitting 
his head frequently while a submariner, and also disclosed 
motor vehicle accidents in September 1971 and January 1983, 
an injury during ACDUTRA in May 1996, and aggravation 
carrying a casket in June 1996.  Given the number of cervical 
traumas suffered by the appellant, the examiner could state 
only that the motor vehicle accident in 1971 would have been 
enough to cause damage to the spine that would later be seen 
as hypertrophic changes at C3-C4.  The May 1996 ACDUTRA 
injury appears to be an unrelated upper thoracic strain.  In 
terms of aggravation of the congenital abnormality, the motor 
vehicle accident in 1971 should be given more weight than the 
episodes of the appellant hitting his head on submarine 
hatches.

In response to this opinion, the RO requested that the 
appellant submit additional information about his September 
1971 accident.  The appellant submitted a VA Report of 
Accidental Injury in August 2003, pertaining to the motor 
vehicle accident in September 1971.  The report states that 
the appellant consumed some beer during the day, and fell 
asleep at the wheel while driving back to base.  The 
appellant's injuries consisted of loss of consciousness, 
contusion to the left side of the forehead, sprained right 
ankle, and minor lacerations.  Efforts by the RO to secure 
treatment records at the facility where the appellant claimed 
treatment were unsuccessful.

The RO issued a VA Administrative Decision in October 2003 
stating that the September 1971 motor vehicle accident was 
due to driving while under the influence of alcohol.  
Accordingly, the activity constitutes willful misconduct and 
consequent injuries are not compensable under statutes and 
the implementing regulations.

The RO subsequently received records from Fletcher Allen 
Hospital documenting that the appellant was admitted on 
October 25, 2000 for treatment of a fracture of C6-7 
vertebrae in October 2000 consequent to a fall from a roof.  
The appellant underwent cervical decompression and fusion.  
An MRI taken in October 2000 found congenital fusion of the 
C5 and C6 vertebral bodies, multiple fractures C5 through C7, 
and C6-7 herniation versus retropulsed bony fragment, causing 
spinal cord compression with increased signal intensity in 
the cord.  Surgery was performed to fuse the vertebrae and 
then the appellant was transferred to the rehabilitation unit 
for physical and occupational therapy, where he remained 
until his discharge on November 6, 2000.

The RO referred the Fletcher Allen notes, above, to the VA 
medical examiner who had conducted the July 2003 examination 
for comment, since the Fletcher Allen notes were not 
previously available to the examiner.  The VA examiner stated 
in February 2004 that, in light of the new evidence, it is as 
likely as not that the bulk of the appellant's current 
cervical spine symptoms are the result of the October 2000 
fracture and not from previous injuries.

The appellant's prior service representative submitted a VA 
Form 646 in May 2004 asserting that previous VA medical 
examinations had agreed that the appellant's current cervical 
spine disability was due to injuries received as a 
submariner, which makes the February 2004 opinion by the VA 
medical examiner suspect.  The VA Form 646 also asserts that 
the VA's LOD determination in October 2003 was improper 
because it was allegedly speculative and conclusory.

The appellant's prior service representative also submitted a 
Written Brief in May 2004.  The brief argues that the VA 
medical examiner's opinion in July 2003 was speculative and 
unsupported by the evidence and violates the benefit-of-the-
doubt rule.  The service representative argued that the 
appellant had a congenital cervical condition that was 
aggravated in service, and that service connection should be 
awarded based upon the benefit-of-the-doubt rule, or 
alternatively sent out for the opinion of an independent 
medical expert.  The service representative also asserted 
that VA has not afforded the appellant sufficient 
notification or assistance.


Pertinent Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training.  38 U.S.C.A. §§ 
101(24), 106.

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Direct service 
connection may not be granted for disability that resulted 
from the appellant's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs. 38 C.F.R. § 3.301(a).

A chronic disease listed in 38 C.F.R. § 3.309(a), such as 
arthritis, is to be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
one year following the date of separation from service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Congenital or developmental defect are not disabilities for 
which service connection may be granted. 38 C.F.R. § 3.303(c) 
(2005).  However, service connection may be granted for a 
disability originating with a congenital or developmental 
defect if that condition was aggravated by trauma or disease 
encountered during service.  See Browder v. Derwinski, 1 Vet. 
App. 204, 207-08 (1991); see also VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45, 711 (1990) (holding that service 
connection may be granted for diseases (but not "defects") 
of congenital, developmental, or familial origin, including 
those of the eye, if the evidence establishes that the 
condition in question was aggravated during service).

In order to prevail on the issue of service connection there 
must be:  medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).


Analysis

The appellant submitted a claim for service connection for a 
cervical spine disability.  Review of the claims file shows, 
in fact, that he has three separate cervical spine 
pathologies that contribute to his overall claimed cervical 
spine disability:  a congenital cervical defect of C5-C6, 
degenerative changes, including disc disease at C3-C4 and a 
fracture at C6-7.  He is not specifically alleging that the 
fracture, incurred as a result of a fall from a roof in 2000, 
is a disorder of service onset.  Rather, he asserts that his 
current cervical spine disorder is etiologically related to 
in-service "hatch diving," a 1971 automobile accident, or a 
back injury sustained during ACDUTRA in May 1996.  

The Court has held that, "[i]t is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  In this regard, the undersigned notes that she 
has reviewed the appellant's claims folder in detail.  In 
addition, as the trier of fact, the undersigned has been 
privileged to obtain testimony and has considered the 
demeanor of the appellant, the facial plausibility of his 
testimony, and the consistency of his testimony with other 
testimony and affidavits submitted on his behalf.  This 
opportunity to assess the appellant's credibility and 
demeanor at a personal hearing can not be replicated by the 
Court or any other appellate body.  

After a review of the claims folder with consideration of his 
personal testimony elicited during his hearing, the 
undersigned has found that the veteran's testimony lacks 
credibility.  In this regard, the appellant failed to mention 
his 2000 accident in his testimony before the Board in August 
2001.  Similarly, he has been less than candid in his 
communications to VA throughout the history of this claim.  
Notably, the appellant originally based his claim for service 
connection solely on the ACDUTRA incident, and only cited the 
hatch-diving theory after the first denial of his claim 
(which, if nothing else, argues against continuity of 
symptoms subsequent to his discharge from the Navy).  In his 
testimony before the Board, the appellant testified at length 
about hatch-diving and about the ACDUTRA incident; however, 
he conveniently omitted any mention of the 1971 motor vehicle 
accident, the 1983 motor vehicle accident, or the 2000 roof-
falling accident, all of which are critical to the history of 
his cervical spine condition.  VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  In 
a case such as this, with several concurrent pathologies 
contributing to the disability and at least several 
potentially causative traumas, the candor of the claimant is 
critical toward the equitable resolution of the claim, and 
the Board frankly considers the appellant's credibility to be 
questionable at best.

Because of the appellant's lack of credibility, his 
statements regarding inservice neck injuries sustained during 
hatch diving are of no probative value.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (credibility "is a factual 
matter going to the probative value of the evidence"); see 
also Commonwealth Land Title Ins. Co. v. Barber, 95 B.R. 684, 
688 n.13 (1988) ("Unless credible, testimony can carry no 
probative weight as evidence.").  Thus, the Board has placed 
greater probative weight on his service medical records.  His 
service records neither reference hatch diving, nor document 
treatment for a neck condition prior to his January 1983 
automobile accident.  On the contrary, his May 1973 
separation examination, December 1978 enlistment examination, 
and March 1980 medical examination reports are silent for any 
cervical spine complaints or disability.  

The Board acknowledges the July 2003 medical opinion in which 
a physician's assistant opined that the appellant's alleged 
hatch diving may have aggravated his congential cervical 
spine disability to an unknown, and unknowable, degree.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The Court has 
held that an opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Accordingly, the July 2003 opinion is too 
speculative to show that the veteran's congenital cervical 
spine disorder increased in severity during service.  

Regarding the July 2003 opinion, the Board also notes that it 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history. Godfrey 
v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  This opinion was based on a recitation 
of history which is not supported by contemporaneous service 
records and which the Board has found to be not credible.  
There is no indication that the appellant's cervical spine 
disability underwent an increase in severity during his 
active military service from May 1969 to May 1973.  On the 
contrary, as indicated above, service medical records for 
this period are completely silent for any cervical spine 
complaints as are subsequent post service National Guard 
examination in 1985, 1988, and 1993.

Based on the foregoing, the Board concludes that service 
connection for a cervical spine disability as a result of the 
appellant's alleged in-service hatch diving during his active 
military service is not warranted.  

The appellant has also asserted that service connection is 
warranted based on residual injuries sustained in the 1971 
automobile accident.  The records compiled following that 
accident, and for the remainder of that period of service, 
simply do not show the presence of a neck injury or chronic 
disability arising therefrom.  However, even if they had, the 
motor vehicle accident of 1971 was deemed to be willful 
misconduct (driving under the influence of alcohol) by a VA 
Administrative Action in October 2003.  The appellant did not 
appeal this determination and it is final and binding on the 
Board.  Accordingly, service connection for any disability 
that may have arisen from this accident would not be 
warranted, per 38 C.F.R. § 3.301(c)(2) (2003).

Finally, the Board does not find evidence of nexus between 
the appellant's cervical spine disorder and the ACDUTRA 
incident in May 1996.  As show above, the appellant had a 
documented nonservice-connected motor vehicle accident in 
January 1983, and subsequent National Guard medical records 
show that he complained of neck pain beginning in 1984 with a 
diagnosis of traumatic degenerative changes at C4-5-6.  The 
appellant thus had documented nonservice-connected cervical 
spine disability prior to ACDUTRA in May 1996.  The National 
Guard conducted two LOD investigations into the ACDUTRA 
incident, and the final LOD, signed in February 1997, found 
that injuries residual to the 1996 ACDUTRA incident were an 
aggravation of a preexisting condition.  However, the VA 
medical examiner who reviewed the claims file and examined 
the appellant in July 2003 opined that the ACDUTRA incident 
has nothing to do with the appellant's current cervical 
disability.  

While the appellant was treated for an acute back injury that 
occurred during ACDUTRA in May 1996, he had no complaints of 
neck problems at the time of the initial injury.  While he 
held his head stiffly, he had no neck tenderness and 
pertinent diagnosis was thoracic strain with no diagnosis of 
a cervical spine condition.  This diagnosis of thoracic 
strain was confirmed in June 1996.  Findings of a neck 
disability were not identified until July 1996 when the 
veteran was noted to have a possible C6-7 herniation.  By 
September 1996, his pain and radiculopathy had gone.  While 
the in-service LODs note that the veteran "aggravated" a 
preexisting condition, there is no indication of chronic 
increase in the severity of a preexisting neck disability.  
On the contrary, a VA medical examiner, after examining the 
veteran and reviewing his service medical records and claims 
file, opined in July 2003 that the appellant's May 1996 
injury appeared to be an unrelated upper thoracic strain and 
that the bulk of the appellant's current complaints were 
attributable to his October 2000 fracture.  In any event, the 
credible evidence places the May 1996 injury as involving 
only the thoracic spine and not the neck, despite the 
veteran's later recited, and not credible assertion to the 
contrary. Contemporaneous records in July 1996 show that the 
veteran's reported neck pain and radiculopathy had resolved.  
Based on the foregoing, the Board concludes that the 
veteran's cervical spine disabilities that preexisted his May 
1996 ACDUTRA were not aggravated by his ACDUTRA.

Based on the foregoing, the Board concludes that service 
connection for a cervical spine disability as a result of the 
appellant's May 1996 ACDUTRA is not warranted.  

The appellant's service representative argued in a May 2004 
VA Form 646 that the Board should afford the appellant a new 
examination because the opinion of the VA medical examiner in 
July 2003 allegedly conflicts with previous examinations in 
regard to a causal relationship between the appellant's hatch 
diving and his cervical spine disability.  However, as noted 
above, the Board has concluded that the appellant's 
statements regarding hatch diving accidents lack credibility 
and are unsubstantiated in the contemporaneous service 
records.  Any etiological opinion obtained regarding a link 
between hatch diving and a current neck condition would thus 
lack probative value as it would be based on unsubstantiated 
history provided by the appellant.  The Board has found no 
competent medical evidence supporting a causal relationship 
between hatch diving and the appellant's current disability, 
so the VA medical opinion does not in fact conflict with any 
other medical evidence of record.

Further, the Board finds no other basis which would warrant 
remanding this case to obtain another medical opinion, an 
action which would impose unnecessary delay in the final 
adjudication of this appeal.  As has been explained above, 
the veteran's assertions and testimony under oath concerning 
the etiology or chronicity of neck symptoms have been found 
to be not credible, except insofar as they are corroborated 
by medical records.  The service medical records in their 
totality do not support the assertion of chronic neck 
disability due to hatch injuries, the 1971 motor vehicle 
accident, or the May 1996 ACDUTRA incident, wherein the 
veteran injured his thoracic spine.  With respect to the 
last, it is again noted that complaints referable to the 
cervical spine were not attributed to this incident by the 
veteran until July 1996; however, military authorities have 
ruled such as not in line of duty, but due to pre-existing 
disability.  It should also be mentioned that had the Board 
been aware of the veteran's serious neck injury in 2000, 
producing cervical fractures with incomplete spinal cord 
injury, at the time of the 2003 remand, it is entirely 
possible that the case would not have been remanded for a 
medical opinion.  The veteran's concealment of such a serious 
neck injury conclusively established his lack of credibility 
with respect to his self-reported history of neck injury and 
associated disability and, as a result, any nexus medical 
opinion based on events which did not occur would have no 
probative value.

The appellant's service representative also argued in a 
Written Brief that VA should obtain the opinion of an 
Independent Medical Expert (IME) as to whether the 
appellant's military service aggravated the congenital 
cervical defect.  Under applicable criteria, the Board may 
obtain the opinion of an IME when warranted by the medical 
complexity or controversy of a given appeal.  38 U.S.C.A. § 
710 (West 2002); 38 C.F.R. § 20.901(d) (2005).  The necessity 
for obtaining such an opinion is left to the discretion of 
the Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, the Board is satisfied that the VA medical 
examiner has conducted a thorough review of the records 
available and does not deem the opinion of an IME to be 
necessary toward the adjudication of the appeal.

The Board notes that service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303 (2005).  Lay evidence of such 
symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126- 27 (1993).  However, the 
evidence in this case actually argues against continued 
symptomatology, since numerous physical examinations between 
the appellant's discharge and the motor vehicle accident in 
1983 are silent in regard to any back or neck pain or 
disorder.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
documented medical treatment for the claimed disability 
occurred in 1983, ten years after discharge.  The Board finds 
that this passage of years constitutes actual evidence 
against service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.


ORDER

Service connection for cervical spine disorder is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


